DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on June 17, 2021 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Regarding claim 1, on line 22, “the open distal end” should be replaced with --the open base end--, in order to be consistent with its antecedent basis provided on line 20 of claim 1.
Appropriate correction is required.

Examiner’s Notes
It is noted that pending claims 1-5 of the instant application are identical to claims 16-20, previously examined in parent application 16/865,012 (and ultimately cancelled prior to allowance of the parent application).  As noted in paragraph 5 of the Office action mailed December 28, 2020 in the aforementioned parent application file, at least claims 16-20 were not fully supported by provisional application 62/841,592 for the domestic priority claim.  Since, as noted above, claims 1-5 of the instant application are identical to claims 16-20 of 16/865,012, the earliest effective filing date supporting the instant application claims is that of the parent non-provisional application (May 1, 2020).  Thus, as set forth in the aforementioned parent application Office action, USPN 10,843,209 to Hackett et al. was available as prior art under 35 USC 102(a)(2) against at least claims 16-20, and is therefore available as prior art against claims 1-5 of the instant application.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hackett et al., USPN 10,843,209.
	As to claim 1, Hackett shows and describes a concealable sprinkler head (see Fig. 7; which is expressly disclosed to include components the same as or similar to those shown in Figs. 1-6 – see column 14, lines 6-20; and column 15, lines 8-13) in combination with a space: the concealable sprinkler head comprising: a sprinkler frame (including at least elements 710, 712 and 744, and components not visible in Fig. 7) comprising: a body (710) mountable to a fire suppression liquid source, the body defining a proximal inlet, a distal outlet and an internal fire suppression liquid passageway extending therethrough; a pair of frame arms (“legs” and “feet” described in column 15, lines 10-13) axially extending away from the body; a pair of corresponding drop pins (744) each being slidably engaged with a respective frame arm; a thermal trigger (as part of 730; see column 14, lines 58-63; and see column 5, line 60, through column 6, line 2) supported within the sprinkler frame and configured to support a sealing plug in a sealing position to seal the internal fire suppression liquid passageway and maintain the sprinkler head in a non-spraying state, wherein activation of the thermal trigger releases the sealing plug from the sealing position, a directional fluid deflector (742) secured to the pair of drop pins, the fluid deflector including a generally horizontal surface (as defined by 742), the pair of drop pins extending substantially orthogonally from the horizontal surface (see Fig. 7), and an inclined surface (741) extending angularly upwardly from the horizontal surface toward the sprinkler frame; a concealing cup (shown in Fig. 7 with reference number “760”, but described in the specification with reference number “761”; see last paragraph of column 14) having a generally horizontal upper wall (see Fig. 7) attached to, and horizontally outwardly projecting from, the body of the sprinkler frame, a skirting side wall (see Fig. 7) extending axially distally therefrom, and an open base end (see Fig. 7), the pair of frame arms being positioned within the concealing cup; and a cover plate (see column 14, lines 28-30, which describes inclusion with the sprinkler of Fig. 7 of the cover plate described in at least column 4, lines 43-56) attached to the concealing cup, covering the open base end of the concealing cup and maintaining the sprinkler frame in a compressed, non-activated position, wherein the pair of drop pins and the deflector are positioned within the concealing cup, the cover plate being removable from the concealing cup at a predetermined temperature, permitting the pair of drop pins and the deflector to axially slide out of the concealing cup through the open distal end thereof into an extended operational position; and the space comprising a ceiling and a glass containing partition wall or window within the space and oriented substantially perpendicularly to the ceiling; the concealable sprinkler head being mounted in the ceiling and positioned between approximately four inches and approximately twelve inches away from the glass containing partition wall or window (see column 14, lines 6-10, which describes installation of the sprinkler shown in Fig. 7 in the same manner as described with respect to at least that of Figs. 5-6; and thus, see column 11, lines 6-12).
	As to claim 2, based on the intended fluid deflection function discussed with respect to the fluid deflector of the sprinkler shown in Fig. 7 of Hackett (see column 15, lines 22-58), to particularly include portion “741”, it is clear that the sprinkler head is intended to be mounted in a manner which meets the “mounted” arrangement recited in claim 2.
	As to claim 3, Hackett discloses mounting the sprinkler head of Fig. 7 in a pendant position (see column 14, lines 6-10).
As to claim 4, the expressly disclosed inclusion of the cover plate with the sprinkler of Fig. 7 of Hackett would result in the installed configuration as claimed (see again, column 14, lines 28-30; and see again, column 4, lines 43-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett et al.
Hackett shows/discloses all of the recited limitations as set forth in claim 1, however Hackett does not expressly disclose the sprinkler head being positioned between approximately six feet and approximately twelve feet apart from a neighboring sprinkler head.
It should first be noted that Hackett discusses the importance of the inclusion of a “baffle” (shown at reference number “762” in Fig. 7) “if spaced within six feet of other sprinklers (e.g. concealed sprinklers)” (see column 15, lines 34-38).  This does not, however, preclude one from positioning the sprinkler head in Fig. 7 of Hackett between six and twelve feet from a neighboring sprinkler head, particularly because of the use of the word “if” in the above-mentioned quote.  One having ordinary skill in the art would readily recognize that countless buildings which require fire protection sprinkler systems, such as that disclosed by Hackett, include configurations where, for example, windows are spaced between six and twelve feet apart.  In such configurations, neighboring concealed, window-protecting sprinkler heads of Hackett for the 6’-12’ spaced windows would be positioned in a manner meeting the claim limitation.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the sprinkler head of Hackett between approximately six feet and approximately twelve feet apart from a neighboring sprinkler head, when the fire protection space having windows with such spacing dictates such, as would be clear and obvious to one of ordinary skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publication to Hackett et al. is cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752